





FIRST AMENDMENT TO
EXHIBIT B TO
THE FIFTH AMENDED AND RESTATED
NON-RECOURSE LOAN SALE AND MASTER SERVICES AGREEMENT
THIS FIRST AMENDMENT TO EXHIBIT B TO THE FIFTH AMENDED AND RESTATED NON-RECOURSE
LOAN SALE AND MASTER SERVICES AGREEMENT (this “First Amendment”), dated as of
December 6, 2017, is made by and between MidCountry Bank, FSB (“MidCountry
Bank”) and Pioneer Financial Services, Inc., a Missouri corporation, Pioneer
Funding, Inc., a Nevada corporation, Pioneer Services Corp., a Missouri
corporation, and Pioneer Services Sales Finance, Inc., a Nevada corporation
(each a “Purchaser” and, collectively, “Purchasers” or “Pioneer”).
WHEREAS, MidCountry Bank, Pioneer and The PrivateBank and Trust Company, as
administrative agent for itself and certain other lenders (together with any
successor administrative agent under the Lending Agreement, “Agent”), are
parties to that certain Fifth Amended and Restated Loan Sale and Master Services
Agreement dated December 23, 2015 (as amended, modified, restated, or replaced
from time to time, the “Agreement”). Capitalized terms used herein, but not
otherwise defined herein, shall have the meanings given to them in that certain
Credit Agreement, dated December 23, 2015, by and among Purchasers, Agent and
certain other financial institutions as Lenders (as amended, modified, restated,
or replaced from time to time, the “Lending Agreement”).
WHEREAS, pursuant to Section 10 of the Agreement, the Services, the Regular
Fees, Exhibit B and Exhibit C of the Agreement may be amended without the
consent of the Agent or the Required Lenders if both (a) no Event of Default
exists and (b) any such amendment would not reasonably be expected to materially
adversely affect Pioneer, the Agent or Lenders; and
WHEREAS, there is no Event of Default and MidCountry Bank and Pioneer desire to
amend and restate Exhibit B to the Agreement such that the amendment would not
reasonably be expected to materially adversely affect Pioneer, the Agent or
Lenders; and
WHEREAS, MidCountry Bank and Pioneer are entering into this First Amendment to
set forth the revised terms of Exhibit B.
Now, Therefore, in consideration of the mutual agreements herein and other
sufficient consideration, the receipt of which is hereby acknowledged,
MidCountry Bank and Pioneer hereby agree as follows:
1.Amendment. In recognition of increased costs of origination by MidCountry Bank
hereunder, Exhibit B is hereby amended to increase the Origination Fee to $27.00
per Loan purchased pursuant to the Agreement. Exhibit B to the Agreement is
deleted in its entirety and replaced with the First Amendment to Exhibit B
attached hereto.


2.Effective Date. The changes as set forth in the First Amendment to Exhibit B
are effective as of April 1, 2017.
3.Governing Law. This First Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois applicable to contracts
made and to be performed entirely within such state, without regard to conflict
of laws principles.


4.Section Titles. The section titles in this First Amendment are for convenience
of reference only and shall not be construed so as to modify any provisions of
this First Amendment.


5.Counterparts; Facsimile Transmissions. This First Amendment may be executed in
one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Signatures to this First Amendment may be given by facsimile, PDF
format or other electronic transmission, and such signatures shall be fully
binding on the party sending the same.







--------------------------------------------------------------------------------









Signature Page to First Amendment to Fifth Amended and Restated
Non-Recourse Loan Sale and Master Services Agreement
IN WITNESS WHEREOF, this First Amendment has been duly executed as of the date
first above written.
MidCountry Bank, FSB




By:
Name:David P. Turk
Title:Chief Financial Officer
 
 
 
Pioneer Funding, Inc.,
a Nevada corporation, as a Purchaser


By:
Name:Pamela D. Johnson
Title:Treasurer
Pioneer Services Corp.,
a Missouri corporation, as a Purchaser


By:
Name:Pamela D. Johnson
Title:Treasurer
 
 
Pioneer Financial Services, Inc.,
a Missouri corporation


By:
Name:Pamela D. Johnson
Title:Chief Financial Officer
Pioneer Services Sales Finance, Inc.,
a Nevada corporation


By:
Name:Pamela D. Johnson
Title:Treasurer
 
 
 
 
 
 








--------------------------------------------------------------------------------











FIRST AMENDMENT TO EXHIBIT B
ORIGINATION FEE
$27.00 per Loan purchased pursuant to this Agreement.







